Case 1:15-cv-07433-LAP Document 1078-1 Filed 07/29/20 Page 1 of 8




                    EXHIBIT A
       Case
         Case
            1:15-cv-07433-LAP
              1:20-cr-00330-AJNDocument
                                Document1078-1
                                          27 Filed
                                                Filed
                                                    07/21/20
                                                      07/29/20Page
                                                                Page
                                                                   1 of
                                                                     2 of
                                                                        7 8




                                                                              Haddon, Morgan and Foreman, P.C
                                                                                              Jeffrey Pagliuca


                                                                                             150 East 10th Avenue
                                                                                         Denver, Colorado 80203
                                                                                PH   303.831.7364 FX 303.832.2628
                                                                                                www.hmflaw.com
                                                                                          jpagliuca@hmflaw.com



July 21, 2020

VIA ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:   United States v. Ghislaine Maxwell, Case No. 20 Cr. 330 (AJN), Local Criminal Rule 23.1

Dear Judge Nathan,

         On behalf of our client, Ghislaine Maxwell, we write to request that the Court enter an
order prohibiting the Government, its agents and counsel for witnesses from making extrajudicial
statements concerning this case. Although Ms. Maxwell is presumed innocent, the Government,
its agents, witnesses and their lawyers have made, and continue to make, statements prejudicial
to a fair trial. The Sixth Amendment to the United States Constitution guarantees an accused the
right to an impartial jury. This fundamental guarantee is part of a criminal defendant’s basic right
to a fair trial, which requires that a defendant must be judged by a jury of her peers based on
evidence presented at trial, not in the media. The Court, to safeguard the due process rights of the
accused, has “an affirmative constitutional duty to minimize the effects of prejudicial pretrial
publicity.” Gannett Co. v. DePasquale, 443 U.S. 368, 378 (1979). This District has given effect
to this Sixth Amendment right through Local Criminal Rule 23.1. Accordingly, Ms. Maxwell
requests that the Court exercise its express power under Local Criminal Rule 23.1(h) and enter
an Order requiring compliance with that rule to prevent further unwarranted and prejudicial
pretrial publicity by the Government, its agents, and lawyers for alleged witnesses.

       Legal Standard

        More than fifty years ago, warning of the danger of pretrial publicity to fair trials, the
Supreme Court directed trial judges to take “such steps by rule and regulation that will protect
their processes from prejudicial outside interferences. Neither prosecutors, counsel for defense,
the accused, witnesses, court staff nor enforcement officers coming under the jurisdiction of the
court should be permitted to frustrate its function.” Sheppard v. Maxwell, 384 U.S. 333, 363
(1966) (emphasis added).
       Case
         Case
            1:15-cv-07433-LAP
              1:20-cr-00330-AJNDocument
                                Document1078-1
                                          27 Filed
                                                Filed
                                                    07/21/20
                                                      07/29/20Page
                                                                Page
                                                                   2 of
                                                                     3 of
                                                                        7 8

The Honorable Alison J. Nathan
July 21, 2020
Page 2

      In an effort to protect the trial process from “prejudicial outside interferences,” this Court
promulgated Local Criminal Rule 23.1(a) which provides, in relevant part, that:

               It is the duty of the lawyer or law firm, … and government agents
               and police officers, not to release or authorize the release of non-
               public information or opinion which a reasonable person would
               expect to be disseminated by means of public communication, in
               connection with pending or imminent criminal litigation with
               which they are associated, if there is a substantial likelihood that
               such dissemination will interfere with a fair trial or otherwise
               prejudice the due administration of justice.

       To avoid any confusion this Court identified seven “subject matters” that “presumptively
involve a substantial likelihood that their public dissemination will interfere with a fair trial or
otherwise prejudice the due administration of justice.” Id. at (d). Accordingly, lawyers for parties
and witnesses and their agents are prohibited from publicly disseminating information
concerning:

       (1) The prior criminal record (including arrests, indictments or other charges of crime), or
       the character or reputation of the accused…;

       (2) The existence or contents of any confession, admission or statement given by the
       accused, or the refusal or failure of the accused to make any statement;

       (3) The performance of any examinations or tests or the accused’s refusal or failure to
       submit to an examination or test;

       (4) The identity, testimony or credibility of prospective witnesses, except that the lawyer
       or law firm may announce the identity of the victim if the announcement is not otherwise
       prohibited by law;

       (5) The possibility of a plea of guilty to the offense charged or a lesser offense;

       (6) Information the lawyer or law firm knows is likely to be inadmissible at trial and
       would if disclosed create a substantial likelihood of prejudicing an impartial trial; and

       (7) Any opinion as to the accused’s guilt or innocence or as to the merits of the case or
       the evidence in the case.

Id. at (d)(1-7) (emphasis added).
       Case
         Case
            1:15-cv-07433-LAP
              1:20-cr-00330-AJNDocument
                                Document1078-1
                                          27 Filed
                                                Filed
                                                    07/21/20
                                                      07/29/20Page
                                                                Page
                                                                   3 of
                                                                     4 of
                                                                        7 8

The Honorable Alison J. Nathan
July 21, 2020
Page 3

       Recent Prejudicial Public Statements by the Government, its Agents and Counsel to
       Prospective Witnesses

       Recent public statements by the Government, its agents and counsel for prospective
witnesses have included presumptively prejudicial information.

         On July 2, 2020 Ms. Maxwell was arrested without notice to her lawyers who had been in
active communication with the Government for one year. Because plain vanilla surrenders lack
the fanfare and attendant media coverage afforded to secret, armed, raids at dawn, the
Government chose to invade Ms. Maxwell’s New Hampshire residence, arrest her, and stage a
media presentation that included numerous statements that prejudice Ms. Maxwell’s right to a
fair trial.

        Immediately following Ms. Maxwell’s arrest, Acting U.S. Attorney Audrey Strauss held
a press conference in which she commented on Ms. Maxwell’s credibility and her incorrect
opinions concerning “guilt or innocence or as to the merits of the case or the evidence in the
case” in violation of Local Rule 23.1(d)(1), (4) and (7):

Per the New York Law Journal:

       ‘Maxwell lied because the truth, as alleged, was almost unspeakable,’ Strauss said
       at a press conference announcing the charges. ‘Maxwell enticed minor girls, got
       them to trust her and then delivered them into the trap that that she and Epstein
       had set for them. She pretended to be a woman they could trust, all the while she
       was setting them up to be sexually abused by Epstein and, in some cases, by
       Maxwell herself.’1

As reported in the Washington Post,

       Strauss, the acting U.S. attorney in Manhattan, said the socialite told that lie and
       others in deposition because the truth ‘was almost unspeakable.’

       Acting U.S. Attorney Audrey Strauss called the sex abuse described in the
       Maxwell case ‘the prequel’ to the charges they lodged against Epstein….

       Maxwell played a critical role in helping Epstein to identify, befriend, and groom
       minor victims for abuse’ … ‘In some cases Maxwell participated in the abuse
       itself.’2



       1
        https://www.law.com/newyorklawjournal/2020/07/02/ghislaine-maxwell-arrested-in-
connection-with-jeffrey-epstein-sex-trafficking-ring/?slreturn=20200614124921
       2
         https://www.washingtonpost.com/national-security/ghislaine-maxwell-arrested-jeffrey-
epstein/2020/07/02/20c74502-bc69-11ea-8cf5-9c1b8d7f84c6_story.html
       Case
         Case
            1:15-cv-07433-LAP
              1:20-cr-00330-AJNDocument
                                Document1078-1
                                          27 Filed
                                                Filed
                                                    07/21/20
                                                      07/29/20Page
                                                                Page
                                                                   4 of
                                                                     5 of
                                                                        7 8

The Honorable Alison J. Nathan
July 21, 2020
Page 4

        Although Ms. Strauss sprinkled her comments with the phrase “as alleged,” she presented
certain of her statements as fact.3 Regardless, after Ms. Strauss’s remarks, FBI Special Agent
William Sweeney went even further, calling Ms. Maxwell “one of the villains in this
investigation” and compared her to a snake that “slithered away to a gorgeous property in New
Hampshire.” Thus, Mr. Sweeney offers the Government’s, again flatly wrong, opinions about
character and guilt while, at the same time, invoking a semi-biblical reference involving a snake
slithering away to a garden in New Hampshire. These types of comments, which serve no
compelling law enforcement or investigatory purpose, are prohibited by the local rules of this
District.

        New York attorney David Boies and his partner Sigrid McCawley, who represent several
witnesses in this matter, have also made public and presumptively prejudicial statements in
recent days, notwithstanding the fact that such conduct is prohibited by Local Rule 23.1, which
applies to lawyers practicing in this District, generally, and lawyers for witnesses, specifically.
See Rule 23.1(a) and (b).

        As reported by the Washington Post, Mr. Boies expressed his views on the prohibited
subject of “the possibility of a plea of guilty to the offense charged or a lesser offense” in
violation of sections (d)(5) and (7) of the Rule:

       Boies said he thinks Maxwell will be ‘under tremendous pressure to cooperate’ as
       she looks for ways to shave time off what may be a significant prison sentence.
       Maxwell could potentially help prosecutors shed light on Epstein’s dealings with
       other wealthy and influential people who may have had encounters with
       underaged victims, he said, adding ‘There were a lot of people with a lot of public
       stature who were involved with Epstein.’4

Ms. McCawley echoed Mr. Boies, saying that, “The pain [Maxwell] has caused will never go
away but today is a step toward healing.” Id.

      Bradley Edwards, another attorney representing witnesses in this matter made similar
presumptively prejudicial statements following Ms. Maxwell’s arrest:5

       ‘The reality of how this organization worked was that 99.9% of it was
       orchestrated for Jeffrey Epstein’s personal sexual satisfaction. So to the degree
       that um there was a main facilitator that started the whole thing, it was Ghislaine.

       3
         A purported transcript of the press conference is contained on the internet at
https://www.rev.com/blog/transcripts/announcement-transcript-of-charges-against-ghislaine-
maxwell-in-new-york-jeffrey-epstein-associate-arrested.
       4
         https://www.washingtonpost.com/national-security/ghislaine-maxwell-arrested-jeffrey-
epstein/2020/07/02/20c74502-bc69-11ea-8cf5-9c1b8d7f84c6_story.html
       5
           https://www.youtube.com/watch?v=mDKHdzix2kQ
       Case
         Case
            1:15-cv-07433-LAP
              1:20-cr-00330-AJNDocument
                                Document1078-1
                                          27 Filed
                                                Filed
                                                    07/21/20
                                                      07/29/20Page
                                                                Page
                                                                   5 of
                                                                     6 of
                                                                        7 8

The Honorable Alison J. Nathan
July 21, 2020
Page 5

       So to cooperate in the way that that kind of rumors out there would mean that
       she’s cooperating downwards. She’d be cooperating with people who are much
       less culpable than her. Will she name names to try to shave years off of what
       would be a lengthy prison sentence maybe, I think you should probably expect
       that if she’s going to share information that’s going to actually help her, it’s
       probably gonna be about unrelated crimes that she may be aware about because
       with respect to this particular operation, in terms of living people, she’s as high as
       it gets. … I think like most of my clients would really hope that she does
       cooperate, at least shares the information that she has. I mean I know that it
       would only be to help herself but the public deserves to know who was involved
       besides her and Jeffrey Epstein, and only she knows that.

        The violations of Rule 23.1 did not stop after Ms. Maxwell’s arrest and detention.
Following the detention hearing on July 14, 2020, Mr. Boies, counsel for one of the accusers
who spoke at the hearing, commented on the content of the hearing. As reported by Bloomberg,
Mr. Boies offered his gratuitous critique of defense counsel, commented on the credibility of Ms.
Maxwell and his client, and commented on what Mr. Boies considers “evidence” in this case, all
in violation of subsections (1), (4), (6), and (7) of the Rule:

       That’s a dangerous tactic that might backfire at trial, said David Boies, who
       represents Farmer and several other women who say they were sexually abused
       by Epstein and Maxwell. … It’s “a tone-deaf argument” that cost Maxwell her
       credibility, said Boies, who listened to the hearing remotely.

       ‘To mount a ‘blame the victim’ defense, particularly in today’s world and trying
       to blame these girls for what happened is so contrary to the evidence, is so
       contrary to people’s normal sense of morality,’ Boies said. ‘I think that’s just
       going to enrage a jury if she goes to trial -- which I would not do if I were
       representing her.’

       Boies said he was confident Farmer would stand up to cross-examination if
       there’s a trial. Farmer, who addressed the court by telephone, urged the judge not
       to grant Maxwell bail, calling her a ‘sexual predator who groomed and abused
       me.’ Maxwell ‘lied under oath and tormented her survivors,’ Farmer said. Boies
       said that Farmer was a 16-year-old who ‘wanted to go to college’ when she met
       Maxwell. ‘Maxwell and Epstein tell Annie and her mother ‘we’re having a group
       of high school students to this ranch to help them get into college,’ Boies said.
       ‘But when Annie gets there, there are no high school students, all these claims are
       fraudulent and she’s in this isolated place in New Mexico.’6




       6
        https://www.bnnbloomberg.ca/ghislaine-maxwell-may-play-the-victim-card-in-trial-
defense-1.1465631
       Case
         Case
            1:15-cv-07433-LAP
              1:20-cr-00330-AJNDocument
                                Document1078-1
                                          27 Filed
                                                Filed
                                                    07/21/20
                                                      07/29/20Page
                                                                Page
                                                                   6 of
                                                                     7 of
                                                                        7 8

The Honorable Alison J. Nathan
July 21, 2020
Page 6

     Mr. Boies and Ms. McCawley gave on-air interviews with ABC News following Ms.
Maxwell’s detention that contained repeated, presumptively prejudicial quotes, including: 7

       Boies: Remember these girls were abused twice, once sexually years ago and then
       a second time when Epstein and Maxwell and all their enablers began these
       vicious attacks on their credibility. … No question about it. Maxwell knows
       where a lot of the bodies are buried. If I was somebody who had participated in
       their sex trafficking, um, I would not be sleeping easily tonight.

       Boies: I think that [the accusers] want to see her go to trial. On the other hand,
       the arrest and conviction that would come from a plea deal is an enormous step
       and I think they also recognize that Jeffrey Epstein and Maxwell did not act alone.
       There are lots of other people that need to be brought to justice.

       McCawley: I think that the prosecutors in the Southern District of New York have
       done an incredible job and they’re being very meticulous, they want to make sure
       that the Indictments stick. …They took a lot of time to be very careful and
       thoughtful and that gives me a lot of hope that she will remain in prison for the
       remainder of her life. … This morning was a very joyful and tearful filled
       morning, it was a wonderful moment in my journey with these survivors, to be
       able to call them and tell them that the one person’s who’s been out in the public
       without being held accountable was finally in prison….She was really, Ghislaine
       was really the central figure, so she worked hand-in-hand with Jeffrey Epstein to
       be able to facilitate these crimes over the course of more than two decades; and
       she was the main person who assisted him and allowed him to be able to
       perpetrate so many crimes against young females.

These comments violate subsections (6) and (7) of the Rule.

        It appears that given any opportunity lawyers associated with the prosecution of this case
will offer any opinion that damages Ms. Maxwell’s opportunity for a fair trial. Entry of an order
prohibiting extrajudicial statements, therefore, is a necessary remedy to avoid further
dissemination of prejudicial information. The Court, under Local Criminal Rule 23.1(h) should
enter an Order, punishable by contempt, that all lawyers associated with this case, and their
agents, comply with the Rule and refrain from publicly commenting on the seven prohibited
topics identified in subsection (d).




       7
         https://abcnews.go.com/US/ghislaine-maxwell-epsteins-alleged-recruiter-private-battle-
public/story?id=71705375
       Case
         Case
            1:15-cv-07433-LAP
              1:20-cr-00330-AJNDocument
                                Document1078-1
                                          27 Filed
                                                Filed
                                                    07/21/20
                                                      07/29/20Page
                                                                Page
                                                                   7 of
                                                                     8 of
                                                                        7 8

The Honorable Alison J. Nathan
July 21, 2020
Page 7

Respectfully Submitted,




Jeffrey S. Pagliuca

cc:
Alex Rossmiller
Allison Moe
Maurene Comey
U.S. Attorney’s Office for the Southern District of New York

Mark Cohen
Christian Everdell
Cohen & Gresser LLP

Laura A. Menninger
Haddon, Morgan & Foreman, P.C.
